FILED

JUN 26 2019
IN UNITED STATES DISTRICT COURT Clerk, U S District Court
FOR THE DISTRICT OF MONTANA _—a
UNITED STATES OF AMERICA )
) PETITION TO OPEN JUVENILE
VS. ) | RECORDS / COURT DOCUMENTS
)
TORI LASHAWN SMITH ) DOCKET NO. CR 18-153-BLG-SPW-02

 

Whereas the above-named defendant has been charged with committing the offense of Possession
with Intent to Distribute Methamphetamine, in United States District Court for the District of
Montana, the Petitioner requests that the Court order all juvenile and adult records pertaining to
the defendant held by Dawson County Juvenile Court, Dawson County Juvenile Probation,
Dawson County Sheriff's Office, Glendive Police Department, Red Deer Regional Hospital
Centre, including charging documents, plea agreements, presentence investigation reports,
incident reports, medical, treatment, attorney representation, and case dispositions, for the purpose
of preparing a Presentence Investigation Report for the Court.

Respectfully,

tox ae

Peytort Jonés-~~

United States Probation Officer

6-26-2014

Date

ORDER

 

 

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
order this Let day of June, 2019, the release of requested records held by Dawson County
Juvenile Court, Dawson County Juvenile Probation, Dawson County Sheriff's Office, Glendive
Police Department, Red Deer Regional Hospital Centre, to the Petitioner or authorized agency of
the United States Probation Office for the purpose of preparing a Presentence Investigation Report

for the Court.
Lo Wet

Honorable Susan P. Watters
United States District Judge
